DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          CHRISTOPHER WALK,
                               Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-557

                             [October 6, 2022]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Daliah H. Weiss, Judge; L.T. Case No. 50-2015-CF-
009085-AXXX-MB.

   Joshua LeRoy of LeRoy Law, P.A., West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, MaryEllen M. Farrell,
and Pablo Tapia, Assistant Attorneys General, West Palm Beach, for
appellee.

                ON APPELLANT’S MOTION FOR CLARIFICATION

WARNER, J.

   We grant appellant’s motion for clarification, withdraw our prior
opinion, and substitute the following in its place.

    We reverse the denial of credit for prison and probation time served.
When the trial court resentenced appellant for three felonies to correct an
illegal sentence, it failed to give appellant credit against the probation
portion of the new sentences based upon the time appellant had already
served on each count.

    Appellant was sentenced for three counts of third-degree felonies.
After a series of hearings and mitigation of the original sentence, the court
sentenced appellant to eighteen months in prison followed by ten years of
probation. The court pronounced a general sentence for all three felonies.
The court did not announce that the sentences would be served
consecutively. Accordingly, as required by statute, the written sentence
provided that appellant serve eighteen months in prison on each count,
and ten years’ probation on each count, all to be served concurrently. See
§ 921.16(1), Fla. Stat. (2017) (“A defendant convicted of two or more
offenses charged in the same indictment, information, or affidavit or in
consolidated indictments, informations, or affidavits shall serve the
sentences of imprisonment concurrently unless the court directs that two
or more of the sentences be served consecutively.”).

     After appellant served the prison portion of his sentence, he filed a
motion to correct an illegal sentence. He contended that the ten-year
probationary sentence to be served concurrently was an illegal sentence,
because it exceeded the statutory maximum of five years for each offense.
The trial court resentenced appellant as follows: on Count I to eighteen
months in prison, with credit for time served; on Count II to five years of
probation; and on Count III to five years of probation—all to be served
consecutively. 1 Appellant asked for eighteen months’ prison credit and
thirty months’ credit against the probation sentence on Counts II and III
for the time he had already served in prison and on probation as to all
counts. In a later order, the court ultimately granted credit against Count
II, but not Count III. Appellant appeals his sentence, maintaining that he
is also entitled to credit for his prison and probation time served on both
Counts II and III.

    Appellant is correct that he was entitled to credit against each count
for the time he served in prison and on probation concurrently on each
offense.

      When a criminal defendant is sentenced after being convicted
      of a crime and serves some portion of that sentence, he or she
      is entitled to receive credit for the actual service of that
      sentence, or any portion thereof, in a resentencing for the
      same crime.     Likewise, if multiple convictions result in
      concurrent sentences, credit must be awarded for time served
      on each sentence in any resentencing for the multiple
      convictions. The word “concurrently” simply means “at the
      same time,” and by imposing sentences to be served
      concurrently, a trial court is permitting a defendant to serve
      multiple sentences at the same time.

State v. Rabedeau, 2 So. 3d 191, 193 (Fla. 2009). Because appellant was
serving concurrent sentences in prison and during the probationary period

1
 While we have concerns about this resentencing process, neither party raises
this as an issue on appeal.
                                     2
prior to his resentencing, he was entitled to credit against each count for
the prison and probation time which he served. We thus reverse for the
trial court to provide credit for prison and probation time served on each
count.

   Reversed and remanded for further proceedings in accordance with this
opinion.

GROSS and KUNTZ, JJ., concur.

                           *         *        *

   Final Upon Release; No Motion for Rehearing Will Be Entertained.




                                    3